DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritmanich et al (US PUB. 20190331358, herein Ritmanich) in view of Benefield (US PUB. 20190346170)

Regarding claim 1, Ritmanich teaches a system for managing indoor climates, comprising: a first zone (0050) comprising: 
a first variable damper, wherein the first variable damper controls the flow of air through a first air duct outlet (0050 “Airside system 130 can deliver the airflow supplied by AHU 106 (i.e., the supply airflow) to building 10 via air supply ducts 112 and can provide return air from building 10 to AHU 106 via air return ducts 114…separate VAV unit 116 on each floor or zone of building 10. VAV units 116 can include dampers or other flow control elements that , 
a first remote sensor that measures temperature and humidity in the first zone (0043 “Optional system data can be data that a sensor of an AHU monitors that is an optional feature of a system. Optional system-specific sensors can be shared in the masterless control system. Examples of these types of sensors include… Zone Temperature, Zone Humidity,”, 0147 “the AHU controller 406 can receive first sensor values for first sensors of the AHU controller 406. The AHU controller 406 can receive input from the AHU sensors 544.”),
and a second remote sensor that measures temperature and humidity in the first zone (0043, 0041 “By sharing data via the masterless AHU controller system, redundant data (e.g., redundant sensor inputs…can be established”, 0147); 
a second zone (0050) comprising: 
a second variable damper, wherein the second variable damper controls the flow of air through a second air duct outlet (0050 “Airside system 130 can deliver the airflow supplied by AHU 106 (i.e., the supply airflow) to building 10 via air supply ducts 112 and can provide return air from building 10 to AHU 106 via air return ducts 114…separate VAV unit 116 on each floor or zone of building 10. VAV units 116 can include dampers or other flow control elements that can be operated to control an amount of the supply airflow provided to individual zones of building 10.”)”) 
a third remote sensor that measures temperature and humidity in the second zone (0043 “Optional system data can be data that a sensor of an AHU monitors that is an optional feature of a system. Optional system-specific sensors can be shared in the masterless control system. Examples of these types of sensors include… Zone Temperature, Zone Humidity,”, 0150 “a second AHU controller, the AHU controller 408, can receive second sensor values for second sensors of the AHU controller 408” a plurality of zones exist and temperature and humidity measurement ), 
and a fourth remote sensor that measures temperature and humidity in the second zone (0043, 0041 “By sharing data via the masterless AHU controller system, redundant data (e.g., redundant sensor inputs…can be established”, 0150); 
[a] control unit wirelessly (0073-0074) coupled to the remote sensors and the variable dampers (0043, 0147, 0150, AHU communicates with the sensors and variable dampers) , the control unit comprising: 
a memory configured to store current climate settings (0084, 0092, user setpoint corresponds to current climate settings), wherein the current climate settings include a desired temperature (0083 “The setpoint may be a temperature setpoint”) [and humidity] for the first zone (0075 “VAV units can include an actuator configured to adjust a damper to vary the amount of air flow into a particular zone. The VAV units may include a controller configured to measure an air pressure of the supply duct 412 and control the actuator based on the measured air pressure and a setpoint.”), a desired temperature (0083) [and humidity] for the second zone (0075, the zones have setpoints), and a HVAC mode (0075 “VAV units…control the actuator based on the measured air pressure and a setpoint. This control can allow various amounts of heating or cooling to occur in various areas of the building.”); 
a screen configured to display the current climate settings and further configured to receive inputs from a user for changing the current climate settings (0069,  0084 0092); 
a processor (0067) configured to: 
receive temperature and humidity measurements from each of the sensors in each of the first and second zones (0043 0147 0150); 
retrieve, from the memory, the present climate settings (0084 0092); 
Ritmanich does not teach a control unit, wherein the current climate settings include a desired…humidity for the first zone,  compare the temperature and humidity measurements from the first zone with the current climate settings; compare the temperature and humidity measurements from the second zone with the current climate settings; instruct the first variable 
	Benefield teaches a control unit (0013 “comprising one or more HVAC system controller, sensor, and actuator, configured to regulate one or more HVAC system, HVAC component, AHU, and air distribution components in real-time feedback control, according to one or more sensor output, in conjunction with one or more actuators, positioned to distribute or adjust airflow into and or within one or more zones”)
wherein the current climate settings include a desired…humidity for the first zone (0043 “the zone settings are derived from a local sensor or controller and control logic is determined that is appropriate for a user chosen comfort set point… the control logic incorporates one or more discharge airflow rate determined based on one or more zonal humidity, humidity level (HR %) set point”, 0010)
wherein the current climate settings include a desired…humidity for the second zone (0043 “the zone settings are derived from a local sensor or controller and control logic is determined that is appropriate for a user chosen comfort set point… the control logic incorporates one or more discharge airflow rate determined based on one or more zonal humidity, humidity level (HR %) set point”, 0010)
compare the temperature (0041 “User 218 views the measured temperature and adjusts the temperature set point via user interface 220 of controller 214 (step 304). The controller 214, under instructions of the Device App, sends the measured temperature and the set point to controller 202 (step 306). Controller 214 uses the measured temperature and the set point to generate and provide one or more control signals to one or more components of suite 208 comprising an HVAC system (step 308). The HVAC system of the present disclosure operates in accordance with one or more control signal 228 and one or more feedback signal  and humidity measurements (0043 “A method is provided with an initial start 402 step for an energy efficient means to achieve a zone environment comfort set point target…the zone settings are derived from a local sensor or controller and control logic is determined that is appropriate for a user chosen comfort set point… the control logic incorporates one or more discharge airflow rate determined based on one or more zonal humidity, humidity level (HR %) set point…Third, the zone supply air flowrate is determined based on the zone settings (step 410).”, fig. 4, comparison between sensed conditions and humidity set point is done to determine zone supply air flowrate) from the first zone with the current climate settings (0013 “one or more set point of a specific zone determines the methods and logic to control or modulate one or more fan, blower, dampers to adjust or achieve an air flow rate within said specific zone.”); 
compare the temperature (0041 “User 218 views the measured temperature and adjusts the temperature set point via user interface 220 of controller 214 (step 304). The controller 214, under instructions of the Device App, sends the measured temperature and the set point to controller 202 (step 306). Controller 214 uses the measured temperature and the set point to generate and provide one or more control signals to one or more components of suite 208 comprising an HVAC system (step 308). The HVAC system of the present disclosure operates in accordance with one or more control signal 228 and one or more feedback signal 230 to provide a required heating/cooling load to zone 212.”) and humidity measurements (0043 “A method is provided with an initial start 402 step for an energy efficient means to achieve a zone environment comfort set point target…the zone settings are derived from a local sensor or controller and control logic is determined that is appropriate for a user chosen comfort set point… the control logic incorporates one or more discharge airflow rate determined based on one or more zonal humidity, humidity level (HR %) set point…Third, the zone supply air flowrate is determined based on the zone settings (step 410).”, fig. 4, comparison between sensed conditions and humidity set point is done to determine zone supply air flowrate) from the second zone with the current climate settings (0013 “one or more set point of a specific zone determines the methods and logic to control or modulate one or more fan, blower, dampers to adjust or achieve an air flow rate within said specific zone.”); 
instruct the first variable damper to alter the flow of air into the first zones if the temperature and humidity measurements from the first zone differ from the current climate settings (0013 “one or more set point of a specific zone determines the methods and logic to control or modulate one or more fan, blower, dampers to adjust or achieve an air flow rate within said specific zone.”, 0041, 0043); 
and instruct the second variable damper to alter the flow of air into the second zone if the temperature and humidity measurements from the second zone differ from the current climate settings (0013 “one or more set point of a specific zone determines the methods and logic to control or modulate one or more fan, blower, dampers to adjust or achieve an air flow rate within said specific zone.”, 0041, 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the zone based control of the HVAC system teachings of Ritmanich with the controller for an ambient hvac system control for zone based adjustment teachings of Benefield since Benefield teaches a means for achieving a user desired level of comfort in an efficient manner (0003-0004). 

Regarding claim 2, Ritmanich and Benefield teach the system of Claim 1. 
Ritmanich further teaches wherein the HVAC mode is heating (0075 “This control can allow various amounts of heating or cooling to occur in various areas of the building.”). 

Regarding claim 3, Ritmanich and Benefield teach the system of Claim 2. 
Benefield further teaches wherein the temperature and humidity measurements of the first zone exceed the desired temperature and desired humidity in the current climate settings (0041, 0043, 0032, 0075 “This control can allow various amounts of heating or cooling to occur in various areas of the building.” measured and set point values are used for determining control logic to adjust the humidity and temperature in a manner to achieve the set point in the particular zone. The system can heat or cool the various areas based on the setpoints and measured values); 
and the temperature and humidity measurements of the second zone fall below the desired temperature and desired humidity in the current climate settings (0041, 0043, 0032, 0075 “This control can allow various amounts of heating or cooling to occur in various areas of the building.” measured and set point values are used for determining control logic to adjust the humidity and temperature in a manner to achieve the set point in the particular zone. The system can heat or cool the various areas based on the setpoints and measured values). 

Regarding claim 4, Ritmanich and Benefield teach the system of Claim 3.
Benefield further teaches wherein the processor instructs the first variable damper to alter the flow of air into the first zone by closing and the processor instructs the second variable damper to alter the flow of air into the second zone by opening (0042 “one or more set point of a specific zone determines the methods and logic to control or modulate one or more...dampers to adjust or achieve an air flow rate within said specific zone…and dampers to adjust or achieve at least one air flow rate within at least one zone.”, multiple zones exist with dampers and modulation of the dampers corresponds to opening and closing the damper).

Regarding claim 5, Ritmanich and Benefield teach the system of Claim 1.
Ritmanich teach wherein the HVAC mode is cooling (0075 “This control can allow various amounts of heating or cooling to occur in various areas of the building.”).

 the system of Claim 5.
Benefield further teaches wherein the temperature and humidity measurements of the first zone exceed the desired temperature and desired humidity in the current climate settings (0041, 0043, 0032, 0075 “This control can allow various amounts of heating or cooling to occur in various areas of the building.” measured and set point values are used for determining control logic to adjust the humidity and temperature in a manner to achieve the set point in the particular zone. The system can heat or cool the various areas based on the setpoints and measured values);  
and the temperature and humidity measurements of the second zone fall below the desired temperature and desired humidity in the current climate settings (0041, 0043, 0032, 0075 “This control can allow various amounts of heating or cooling to occur in various areas of the building.” measured and set point values are used for determining control logic to adjust the humidity and temperature in a manner to achieve the set point in the particular zone. The system can heat or cool the various areas based on the setpoints and measured values).

Regarding claim 7, Ritmanich and Benefield teach the system of Claim 6.
Benefield further teaches wherein the processor instructs the first variable damper to alter the flow of air into the first zone by opening and the processor instructs the second variable damper to alter the flow of air into the second zone by closing (0042 “one or more set point of a specific zone determines the methods and logic to control or modulate one or more...dampers to adjust or achieve an air flow rate within said specific zone…and dampers to adjust or achieve at least one air flow rate within at least one zone.”, multiple zones exist with dampers and modulation of the dampers corresponds to opening and closing the damper).

 A method of managing indoor climates, the method comprising: 
measuring the temperature and humidity in a first zone (0043 “Optional system data can be data that a sensor of an AHU monitors that is an optional feature of a system. Optional system-specific sensors can be shared in the masterless control system. Examples of these types of sensors include… Zone Temperature, Zone Humidity,”, 0147 “the AHU controller 406 can receive first sensor values for first sensors of the AHU controller 406. The AHU controller 406 can receive input from the AHU sensors 544.”); 
measuring the temperature and humidity in a second zone (0043 “Optional system data can be data that a sensor of an AHU monitors that is an optional feature of a system. Optional system-specific sensors can be shared in the masterless control system. Examples of these types of sensors include… Zone Temperature, Zone Humidity,” 0150 “a second AHU controller, the AHU controller 408, can receive second sensor values for second sensors of the AHU controller 408” a plurality of zones exist and temperature and humidity measurement); 
retrieving a set of desired climate settings (0084, 0092, user setpoint corresponds to current climate settings), wherein the desired climate settings include a desired temperature (0083 “The setpoint may be a temperature setpoint”), [a desired humidity]; 
Ritmanich does not teach a desired humidity, comparing the temperature and humidity measurements from the first zone with the desired temperature and the desired humidity; comparing the temperature and humidity measurements from the second zone with the desired temperature and the desired humidity; instructing a first variable damper associated with the first zone to alter the flow of air into the first zone if the temperature and humidity measurements in the first zone differ from the desired temperature and the desired humidity; and instructing a second variable damper associated with the second zone to alter the flow of air into the second zone if the temperature and humidity measurements in the second zone differ from the desired temperature and the desired humidity.
a desired humidity (0043 “the zone settings are derived from a local sensor or controller and control logic is determined that is appropriate for a user chosen comfort set point… the control logic incorporates one or more discharge airflow rate determined based on one or more zonal humidity, humidity level (HR %) set point”, 0010)
comparing the temperature (0041 “User 218 views the measured temperature and adjusts the temperature set point via user interface 220 of controller 214 (step 304). The controller 214, under instructions of the Device App, sends the measured temperature and the set point to controller 202 (step 306). Controller 214 uses the measured temperature and the set point to generate and provide one or more control signals to one or more components of suite 208 comprising an HVAC system (step 308). The HVAC system of the present disclosure operates in accordance with one or more control signal 228 and one or more feedback signal 230 to provide a required heating/cooling load to zone 212.”) and humidity measurements from the first zone (0013 “one or more set point of a specific zone determines the methods and logic to control or modulate one or more fan, blower, dampers to adjust or achieve an air flow rate within said specific zone.”) with the desired temperature and the desired humidity (0043 “A method is provided with an initial start 402 step for an energy efficient means to achieve a zone environment comfort set point target…the zone settings are derived from a local sensor or controller and control logic is determined that is appropriate for a user chosen comfort set point… the control logic incorporates one or more discharge airflow rate determined based on one or more zonal humidity, humidity level (HR %) set point…Third, the zone supply air flowrate is determined based on the zone settings (step 410).”, fig. 4, comparison between sensed conditions and humidity set point is done to determine zone supply air flowrate); 
comparing the temperature (0041) and humidity measurements from the second zone (0013) with the desired temperature and the desired humidity (0043); 
instructing a first variable damper associated with the first zone to alter the flow of air into the first zone if the temperature and humidity measurements in the first zone differ from the desired temperature and the desired humidity (0013 “one or more set point of a specific zone determines the methods and logic to control or modulate one or more fan, blower, dampers to adjust or achieve an air flow rate within said specific zone.”, 0041, 0043);  
and instructing a second variable damper associated with the second zone to alter the flow of air into the second zone if the temperature and humidity measurements in the second zone differ from the desired temperature and the desired humidity (0013 “one or more set point of a specific zone determines the methods and logic to control or modulate one or more fan, blower, dampers to adjust or achieve an air flow rate within said specific zone.”, 0041, 0043);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the zone based control of the HVAC system teachings of Ritmanich with the controller for an ambient hvac system control for zone based adjustment teachings of Benefield since Benefield teaches a means for achieving a user desired level of comfort in an efficient manner (0003-0004). 

Regarding claim 9, Ritmanich and Benefield teach the method of Claim 8, 
Ritmanich further teaches wherein the desired climate settings further include an HVAC mode, and wherein the HVAC mode is set to heating (0075 “This control can allow various amounts of heating or cooling to occur in various areas of the building.”). 

Regarding claim 10, Ritmanich and Benefield teach the method of Claim 9.
Benefield further teaches wherein comparing the temperature and humidity measurements from the first zone with the desired temperature and the desired humidity reveals that the temperature and humidity measurements of the first zone exceed the desired temperature and desired humidity in the current climate settings (0041, 0043, 0032, 0075 “This control can allow various amounts of heating or cooling to occur in various ; 
and wherein comparing the temperature and humidity measurements from the second zone with the desired temperature and the desired humidity reveals that the temperature and humidity measurements of the second zone fall below the desired temperature and desired humidity in the current climate settings (0041, 0043, 0032, 0075 “This control can allow various amounts of heating or cooling to occur in various areas of the building.” measured and set point values are used for determining control logic to adjust the humidity and temperature in a manner to achieve the set point in the particular zone. The system can heat or cool the various areas based on the setpoints and measured values).

Regarding claim 11, Ritmanich and Benefield teach the method of Claim 10.
Benefield further teaches wherein instructing the first variable damper associated with the first zone to alter the flow of air into the first zone if the temperature and humidity measurements in the first zone differ from the desired temperature and the desired humidity comprises instructing the first variable damper to close; and wherein instructing the second variable damper associated with the second zone to alter the flow of air into the second zone if the temperature and humidity measurements in the second zone differ from the desired temperature and the desired humidity comprises instructing the first variable damper to open (0042 “one or more set point of a specific zone determines the methods and logic to control or modulate one or more...dampers to adjust or achieve an air flow rate within said specific zone…and dampers to adjust or achieve at least one air flow rate within at least one zone.”, 0041, multiple zones exist with dampers and modulation of the dampers corresponds to opening and closing the damper).

the method of Claim 8.
 Ritmanich further teaches wherein the desired climate settings further include an HVAC mode, and wherein the HVAC mode is set to cooling (0075 “This control can allow various amounts of heating or cooling to occur in various areas of the building.”).

Regarding claim 13, Ritmanich and Benefield teach The method of Claim 12.
Benefield further teaches wherein comparing the temperature and humidity measurements from the first zone with the desired temperature and the desired humidity reveals that the temperature and humidity measurements of the first zone exceed the desired temperature and desired humidity in the current climate settings (0041, 0043, 0032, 0075 “This control can allow various amounts of heating or cooling to occur in various areas of the building.” measured and set point values are used for determining control logic to adjust the humidity and temperature in a manner to achieve the set point in the particular zone. The system can heat or cool the various areas based on the setpoints and measured values); 
and wherein comparing the temperature and humidity measurements from the second zone with the desired temperature and the desired humidity reveals that the temperature and humidity measurements of the second zone fall below the desired temperature and desired humidity in the current climate settings (0041, 0043, 0032, 0075 “This control can allow various amounts of heating or cooling to occur in various areas of the building.” measured and set point values are used for determining control logic to adjust the humidity and temperature in a manner to achieve the set point in the particular zone. The system can heat or cool the various areas based on the setpoints and measured values).

Regarding claim 14, Ritmanich and Benefield teach the method of Claim 13.
Benefield further teaches wherein instructing the first variable damper associated with the first zone to alter the flow of air into the first zone if the temperature and humidity measurements in the first zone differ from the desired temperature and the desired humidity comprises instructing the first variable damper to open; and wherein instructing the second variable damper associated with the second zone to alter the flow of air into the second zone if the temperature and humidity measurements in the second zone differ from the desired temperature and the desired humidity comprises instructing the first variable damper to close  (0042 “one or more set point of a specific zone determines the methods and logic to control or modulate one or more...dampers to adjust or achieve an air flow rate within said specific zone…and dampers to adjust or achieve at least one air flow rate within at least one zone.”, multiple zones exist with dampers and modulation of the dampers corresponds to opening and closing the damper).

Regarding claim 15, Ritmanich A controller for managing an indoor climate system, the controller comprising: 
a memory configured to store current climate settings (0084, 0092, user setpoint corresponds to current climate settings), wherein the current climate settings include a desired temperature (0083 “The setpoint may be a temperature setpoint”) [and a desired humidity] for a first zone (0075 “VAV units can include an actuator configured to adjust a damper to vary the amount of air flow into a particular zone. The VAV units may include a controller configured to measure an air pressure of the supply duct 412 and control the actuator based on the measured air pressure and a setpoint.”), a desired temperature (0083) [and desired humidity] for a second zone (0075 “VAV units can include an actuator configured to adjust a damper to vary the amount of air flow into a particular zone. The VAV units may include a controller configured to measure an air pressure of the supply duct 412 and control the actuator based on the measured air pressure and a setpoint.”), and a HVAC mode (0075)
a screen configured to display the current climate settings, and further configured to receive inputs from a user for changing the current climate settings (0069, 0084 0092); 
a processor (0067) configured to: 
receive from a first remote sensor, located in a first zone, measurements of the temperature and humidity in the first zone (0043 “Optional system data can be data that a sensor of an AHU monitors that is an optional feature of a system. Optional system-specific sensors can be shared in the masterless control system. Examples of these types of sensors include… Zone Temperature, Zone Humidity,”, 0147 “the AHU controller 406 can receive first sensor values for first sensors of the AHU controller 406. The AHU controller 406 can receive input from the AHU sensors 544.”) 
receive from a second remote sensor, located in the first zone, measurements of the temperature and humidity in the first zone (0043, 0041 “By sharing data via the masterless AHU controller system, redundant data (e.g., redundant sensor inputs…can be established”, 0147); 
receive from a third remote sensor, located in a second zone, measurements of the temperature and humidity in the second zone (0043 “Optional system data can be data that a sensor of an AHU monitors that is an optional feature of a system. Optional system-specific sensors can be shared in the masterless control system. Examples of these types of sensors include… Zone Temperature, Zone Humidity,”, 0150 “a second AHU controller, the AHU controller 408, can receive second sensor values for second sensors of the AHU controller 408” a plurality of zones exist and temperature and humidity measurement ); 
receive from a fourth remote sensor, located in the second zone, measurements of the temperature and humidity in the second zone  (0043, 0041 “By sharing data via the masterless AHU controller system, redundant data (e.g., redundant sensor inputs…can be established”, 0150); 
retrieve, from the memory, the current climate settings (0084, 0092); 
Ritmanich does not teach and a desired humidity] for a first zone compare each of the temperature and humidity measurements received from the first and second remote sensors 
Benefield teaches and a desired humidity for a first zone (0043 “the zone settings are derived from a local sensor or controller and control logic is determined that is appropriate for a user chosen comfort set point… the control logic incorporates one or more discharge airflow rate determined based on one or more zonal humidity, humidity level (HR %) set point”, 0010)
and a desired humidity for a second zone (0043 “the zone settings are derived from a local sensor or controller and control logic is determined that is appropriate for a user chosen comfort set point… the control logic incorporates one or more discharge airflow rate determined based on one or more zonal humidity, humidity level (HR %) set point”, 0010)
compare each of the temperature (0041) and humidity measurements  (0043 fig. 4) received from the first and second remote sensors with the current climate settings (0013); 
compare each of the temperature (0041) and humidity measurements (0043 fig. 4) received from the third and fourth remote sensors with the current climate settings (0013); 
instruct a first variable damper, located in the first zone, to alter the flow of air into the first zone if the temperature and humidity measurements from one of the first or second remote sensors differs from the current climate settings (0013 “one or more set point of a specific zone determines the methods and logic to control or modulate one or more ; 
instruct a second variable damper, located in the second zone, to alter the flow of air into the second zone if the temperature and humidity measurements from one of the third or fourth remote sensors differs from the current climate settings (0013 “one or more set point of a specific zone determines the methods and logic to control or modulate one or more fan, blower, dampers to adjust or achieve an air flow rate within said specific zone.”, 0041, 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the zone based control of the HVAC system teachings of Ritmanich with the controller for an ambient hvac system control for zone based adjustment teachings of Benefield since Benefield teaches a means for achieving a user desired level of comfort in an efficient manner (0003-0004). 

Regarding claim 16, Ritmanich and Benefield teach The controller of Claim 15.
Ritmanich and Benefield teach wherein the HVAC mode is heating (Ritmanich 0075 “This control can allow various amounts of heating or cooling to occur in various areas of the building.”); the temperature and humidity measurements received from first and second remote sensors exceed the desired temperature and the desired humidity in the current climate settings (Benefield 0041, 0043, 0032, 0075 “This control can allow various amounts of heating or cooling to occur in various areas of the building.” measured and set point values are used for determining control logic to adjust the humidity and temperature in a manner to achieve the set point in the particular zone. The system can heat or cool the various areas based on the setpoints and measured values); 
the temperature and humidity measurements received from third and fourth remote sensors exceed the desired temperature and the desired humidity in the current climate settings (Benefield 0041, 0043, 0032, 0075 “This control can allow various amounts of heating or cooling to occur in various areas of the building.” measured and set point values are used for determining control logic to adjust the humidity and temperature in a manner to achieve the set point in the particular zone. The system can heat or cool the various areas based on the setpoints and measured values).

Regarding claim 17, Ritmanich and Benefield teach the controller of Claim 16.
Benefield teaches wherein the processor instructs the first variable damper to alter the flow of air into the first zone by closing and the processor instructs the second variable damper to alter the flow of air into the second zone by opening (0042 “one or more set point of a specific zone determines the methods and logic to control or modulate one or more...dampers to adjust or achieve an air flow rate within said specific zone…and dampers to adjust or achieve at least one air flow rate within at least one zone.”, multiple zones exist with dampers and modulation of the dampers corresponds to opening and closing the damper).

Regarding claim 18, Ritmanich and Benefield teach the controller of Claim 15.
Ritmanich and Benefield teach wherein the HVAC mode is cooling (Ritmanich 0075 “This control can allow various amounts of heating or cooling to occur in various areas of the building.”); the temperature and humidity measurements received from first and second remote sensors exceed the desired temperature and the desired humidity in the current climate settings (Benefield 0041, 0043, 0032, 0075 “This control can allow various amounts of heating or cooling to occur in various areas of the building.” measured and set point values are used for determining control logic to adjust the humidity and temperature in a manner to achieve the set point in the particular zone. The system can heat or cool the various areas based on the setpoints and measured values); 
the temperature and humidity measurements received from third and fourth remote sensors exceed the desired temperature and the desired humidity in the current climate settings (Benefield 0041, 0043, 0032, 0075 “This control can allow various amounts of heating or cooling to occur in various areas of the building.” measured and set point values are used for determining control logic to adjust the humidity and temperature in a manner to achieve the set point in the particular zone. The system can heat or cool the various areas based on the setpoints and measured values).

Regarding claim 19, Ritmanich and Benefield teach the controller of Claim 18.
Benefield further teaches wherein the processor instructs the first variable damper to alter the flow of air into the first zone by opening and the processor instructs the second variable damper to alter the flow of air into the second zone by closing (0042 “one or more set point of a specific zone determines the methods and logic to control or modulate one or more...dampers to adjust or achieve an air flow rate within said specific zone…and dampers to adjust or achieve at least one air flow rate within at least one zone.”, multiple zones exist with dampers and modulation of the dampers corresponds to opening and closing the damper).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritmanich et al (US PUB. 20190331358, herein Ritmanich) in view of Benefield (US PUB. 20190346170) in further view of Nichols et al (US PUB. 20140358294, herein Nichols). 

Regarding claim 20, Ritmanich and Benefield teach the controller of Claim 15.
Ritmanich and Benefield do not teach wherein the desired temperature is a feels like temperature.
Nichols teaches wherein the desired temperature is a feels like temperature (0035)


Relevant Prior Art
	Salem et al (US PUB. 20190309975) has been deemed relevant prior art since it also focuses on users input in controlling an HVAC system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116